Order insofar as appealed from unanimously modified in accordance with memorandum, and, as so modified, affirmed, without costs of this appeal to any party. Memorandum: Special Term was authorized to require joinder of additional parties deemed necessary for a decision both by section 1298 of the Civil Practice Act, and by its inherent power. The granting of the remedy rested in the sound discretion of the court and the condition that additional parties having an interest in common questions of law and fact be joined was not an abuse of that discretion. However, there is nothing in the record to justify directing of the trial of additional issues in advance of pleadings. The order should be modified to delete from the second ordering paragraph the direction that issues raised in the court’s decision be tried. The third ordering paragraph should be deleted and petitioners should be directed to apply for an order joining the additional parties specified in *914the order within 20 days of the entry of the order herein. (Appeal from certain parts of an order of Oneida Special Term which conditionally dismissed the petition.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.